Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The original claims listed claim 3 twice; they are renumbered and amended as follows (the markups below represent changes from the original claims, and any previous Examiner's Amendments can be disregarded):

1. 	(Currently Amended) A computer-implemented method comprising:
receiving an input image, the input image capturing a scene; 
generating a set of layers of images of the scene, the set of layers comprising one or more processed images, a processed image being a version of the input image;
generating one or more variable masks that are used for a superposition of the set of layers, the variable masks comprising a plurality of regions specifying different compositions of the layers in the superposition; and
generating an animation of the scene from the set of layers, the animation comprising a change of perspectives of the scene, a perspective of the scene corresponding to a composite frame generated from the set of layers of images superimposed according to the variable masks specifying the different compositions of the layers in the plurality of regions, wherein the different compositions in the plurality of regions change based on changing of [[as]] the perspectives of the scene in the animation 

2. 	(Original) The computer-implemented method of claim 1, wherein the set of layers is a set of scaled versions of the input image.

3. 	(Original) The computer-implemented method of claim 2, wherein scaling factors used to generate the scaled versions are automatically detected based on the scene.

[[3]] 4. 	(Original) The computer-implemented method of claim 1, wherein at least one of the processed images being a simulated chromatic aberration version of the input image.

[[4]] 5.	(Original) The computer-implemented method of claim 1, wherein at least one of the processed images being a blurred version of the input image.

[[5]] 6.	(Original) The computer-implemented method of claim 1, wherein the different compositions in the variable masks are automatically detected based on the scene.

[[6]] 7.	(Original) The computer-implemented method of claim 1, wherein the variable masks comprising a first sub-mask having a first composition and a second sub-mask having a second composition different from the first composition, and wherein generating the animation of the scene comprises moving the first sub-mask relative to second sub-mask as the perspectives of the scene change.

[[7]] 8.	(Original) The computer-implemented method of claim 1, wherein the composite frame corresponding to one of the perspectives of the scene comprises a first composition of layers and a second composition of layers, the first composition corresponding to a first object and the 

[[8]] 9.	(Original) The computer-implemented method of claim 1, wherein the change of perspectives of the scene includes one or more of the following: rolling, yawing, pitching, or zooming.

[[9]] 10.	(Original) The computer-implemented method of claim 1, wherein generating at least one of the variable masks comprises: 
dividing the variable mask into multiple cells;
creating one or more moving paths at various locations of the variable mask;
creating one or more mask sub-units; and
cause at least one of the mask sub-units to move along one of the paths.

[[10]] 11.	(Currently Amended) The computer-implemented method of claim [[9]] 10, wherein the at least one of the variable masks comprises a plurality of mask subunits, and wherein generating at least one of the variable masks further comprises:
superimposing the mask sub-units to generate an overall distribution of the variable mask.

[[11]] 12.	(Currently Amended) The computer-implemented method of claim [[10]] 11, wherein the plurality of mask sub-units comprises a stationary mask sub-unit and a movable mask sub-unit.

[[12]] 13.	(Currently Amended) The computer-implemented method of claim [[9]] 10, wherein the one of the mask sub-units that moves along one of the paths moves randomly.

14.	(Original) The computer-implemented method of claim 1, wherein the animation comprises a plurality of composite frames, generating at least one of the composite frames comprises:
calculating a project matrix based on a virtual camera position.

[[14]] 15.	(Original) The computer-implemented method of claim 1, wherein the animation is generated based on a virtual camera's change in positions relative to the set of layers.

[[15]] 16.	(Original) The computer-implemented method of claim 1, wherein at least two layers in the set are associated with the variable masks, each of the at least two layers associated with a different variable mask.

[[16]] 17.	(Original) The computer-implemented method of claim 1, wherein one of the layers in the set includes the input image that is unscaled.

[[17]] 18.	(Currently Amended) A non-transitory computer-readable medium configured to store computer code comprising instructions, the instructions, when executed by one or more processors, cause the one or more processors to perform steps comprising:
receiving an input image, the input image capturing a scene; 
generating a set of layers of images of the scene, the set of layers comprising one or more processed images, a processed image being a version of the input image;
generating one or more variable masks that are used for a superposition of the set of layers, the variable masks comprising a plurality of regions specifying different compositions of the layers in the superposition; and
generating an animation of the scene from the set of layers, the animation comprising a change of perspectives of the scene, a perspective of the scene corresponding to a composite frame generated from the set of layers of images superimposed according to the based on changing of [[as]] the perspectives of the scene in the animation 

[[18]] 19.	(Currently Amended) The non-transitory computer-readable medium of claim [[17]] 18, wherein the set of layers is a set of scaled versions of the input image.

[[19]] 20.	(Currently Amended) A system comprising:
one or more processors; and
memory configured to store computer code comprising instructions, the instructions, when executed by the one or more processors, cause the one or more processors to perform steps comprising:
receiving an input image, the input image capturing a scene;
generating a set of layers of images of the scene, the set of layers comprising one or more processed images, a processed image being a version of the input image;
generating one or more variable masks that are used for a superposition of the set of layers, the variable masks comprising a plurality of regions specifying different compositions of the layers in the superposition; and
generating an animation of the scene from the set of layers, the animation comprising a change of perspectives of the scene, a perspective of the scene corresponding to a composite frame generated from the set of layers of images superimposed according to the variable masks specifying the different compositions of the layers in the plurality of regions, wherein the different compositions in the plurality of regions change based on changing of [[as]] the perspectives of the scene in the animation 


[[20]] 21.	(Currently Amended) The system of claim [[19]] 20, wherein the set of layers is a set of scaled versions of the input image.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Aroche Martinez et al. (US 2020/0301549; hereinafter "Aroche Martinez") is considered the closest prior art.  Aroche Martinez discloses generating image layers and variables masks that specify different compositions of the layers in the final image and changing a perspective of the scene.  However, the variable masks of Aroche Martinez (e.g. the video masks described beginning at para. 90) change transparency and composition of layers based on image data playing in a video, and while the different compositions would change as the perspectives of the scene change, they would not change based on a changing perspective of the scene.
The following references are also relevant because they teach simulating a depth effect using image layers, but they fail to teach one or more of the claim limitations: Harviainen et al. (US 2018/0270464), Wantland et al. (US 2013/0155180), Derrig et al. (US 2013/0127838), and Bouie (US 2013/0044104).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611